Per Curiam:
In the order appealed from the receiver is directed to apply the rents and profits collected by him, “ first, to the reduction and extinguishment of the amount due to the plaintiff herein, and secondly, to apply any surplus * * * to the amount due said Henderson, Hull and Company.” The latter claimed by the terms of their bond and mortgage, that the defendant McAllister “ pledged the rents *362* * * as additional security for the moneys secured thereby; ” and, having had a receiver appointed, while it was entirely proper for the court on this motion to extend the receivership in the action to plaintiff’s claim, we do not think it was right to adjudicate upon the claims of the respective mortgagees to the rents. The order appealed from should accordingly be modified by requiring the receiver to hold the rents collected, subject to the further order of the court, and as so modified, it should be affirmed, without costs.
Present — Van Brunt, P. J., Barrett, Rumsey, O’Brien and Ingraham, JJ.
Order modified as directed in opinion, and as modified affirmed, without costs.